                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MARY ANN (SHAW) NAWROCKI,

                               Plaintiff,
                                                                   OPINION and ORDER
        v.
                                                                         18-cv-698-jdp
 CARLEY N. SAUTER,

                               Defendant.


       Plaintiff Mary Ann Nawrocki, appearing pro se, alleges that defendant Dr. Carley Sauter

committed malpractice in examining her on behalf of her employer in the course of a legal

proceeding.

       This federal court cannot hear every type of case that a plaintiff might wish to bring.

See Int’l Union of Operating Eng’rs, Local 150 v. Ward, 563 F.3d 276, 280 (7th Cir. 2009). Unless

the party invoking federal jurisdiction establishes complete diversity of citizenship among the

parties and an amount in controversy exceeding $75,000, or raises a federal question, the court

must dismiss the case for lack of jurisdiction. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562

F.3d 798, 802 (7th Cir. 2009). Federal courts “have an independent obligation to determine

whether subject-matter jurisdiction exists, even when no party challenges it.” Hertz Corp. v.

Friend, 559 U.S. 77, 94 (2010). The party invoking federal jurisdiction bears the burden of

establishing that jurisdiction is proper. Smart, 562 F.3d at 802–03.

       Here, Nawrocki says that Sauter violated her rights under both federal and state law,

but the only potential claim I can discern from her complaint is a Wisconsin-law medical

malpractice claim against Sauter for either failing to discover Nawrocki’s injuries or

intentionally covering them up. This means that Nawrocki needs to establish that she and
Sauter are citizens of different states. She alleges that she is a citizen of both Wisconsin and

Missouri and that Sauter is a Wisconsin citizen. And shortly after filing the lawsuit, Nawrocki

moved to Texas. But for purposes of the diversity-jurisdiction analysis, she can be the citizen

of only one state at a time. See 13E Wright, Miller & Cooper, Federal Practice & Procedure,

§ 3612 (3d ed. 2010).

       So Nawrocki needs to clarify what state she was a citizen of, specifically at the time she

filed her complaint. See Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 570–71 (2004).

Residency does not in itself mean citizenship; citizenship is determined by a person’s

domicile—their “long-term plan for a state of habitation.” Myrick v. WellPoint, Inc., 764 F.3d

662, 664 (7th Cir. 2014). Factors one might take into account when determining a party’s

domicile include:

               the party’s current residence; voter registration and voting
               practices; situs of personal and real property; location of
               brokerage and bank accounts; membership in unions, fraternal
               organizations, churches, clubs, and other associations; place of
               employment or business; driver’s license and automobile
               registration; payment of taxes; as well as several other aspects of
               human life and activity.

13E Wright, Miller & Cooper, Federal Practice & Procedure, § 3612.

       I will give Nawrocki a short time to respond to this order, explaining what state she was

domiciled in when she filed her complaint. If she fails to respond to this order, I will dismiss

the case for her failure to establish that this court has jurisdiction to consider it.




                                                 2
                                           ORDER

       IT IS ORDERED that plaintiff Mary Ann Nawrocki may have until December 3, 2018,

to respond to this order regarding her citizenship at the time she filed her complaint.

       Entered November 19, 2018.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
